EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chuong T. Nguyen (Reg No. 79,000) on 07/06/2022.

The application has been amended as follows: 

6. (CURRENTLY AMENDED) A non-transitory computer-readable medium having stored a
computer program adapted to be executed by a processor of a processing device and configured to, when executed, cause the processing device to:
accept an acceleration signal corresponding to an acceleration applied to a mobile device adapted to be carried by a person to be authenticated from an acceleration sensor installed in the mobile device;
execute determination processing for determining whether the person is walking based on the acceleration signal; and 
disable forcibly a control device that controls an operation of a controlled device based on authentication processing for authenticating, by way of the mobile device, the person as a user of the controlled device until the determination processing is initially completed.
Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “wherein the control of the controlled device based on the authentication processing is forcibly disabled until an initial determination as to whether the person is walking or not is completed”.

Regarding Claim 3, the prior art of record fails to disclose, teach, or suggest “a processor configured to forcibly disable a control device that controls an operation of a controlled device based on authentication processing for authenticating the person as a user of the controlled device until determination processing for determining whether the person is walking based on the acceleration signal is initially completed”.

Regarding Claim 5, the prior art of record fails to disclose, teach, or suggest “a processor configured to forcibly disable a control device that controls an operation of a controlled device based on authentication processing for authenticating, by way of the mobile device, the person as a user of the controlled device until determination processing for determining whether the person is walking based on the acceleration signal is initially completed”.

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “disable forcibly a control device that controls an operation of a controlled device based on authentication processing for authenticating, by way of the mobile device, the person as a user of the controlled device until the determination processing is initially completed”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685